Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant argued that the prior art of  Sutti (CN106102917B) does not disclose “wherein each flange has a lengthwise extending reinforcement rib positioned at the forward end of the first and second flanges, each respective reinforcement rib projecting outwardly from the first and second flanges in a direction away from the cavity”;
Sutti teaches that rod support 6 is specifically located at the read end support (see WO '393 page 9, lines 18-24) and from a single flange. Even assuming arguendo that Sutti's rod support 6 was the mechanical equivalent of the claimed reinforcement rib(s), one having ordinary skill in the art would have no motivation to position the placement of Sutti's rod support anywhere besides that rear end support. Nor would there be a fair suggestion to locate another rod support 6. No teachings within Sutti would lend one of ordinary skill in the art to make such a change without impermissible hindsight.

In response to this argument: 
Sutti (CN106102917B) is corresponding to (US20170065983A1); so the Examiner will use (US20170065983A1) in the argument below.

The prior art of Sutti is clearly disclose the element (6) is a rod support beam (paragraphs 0052-0054);
Therefore the element (6) is corresponding to “reinforcement rib”;
Further, The prior art of Sutti is clearly disclose the crusher can have one or more rod support beam (paragraphs 0014);

Furthermore; with regarding the limitation of “wherein each flange has a lengthwise extending reinforcement rib positioned at the forward end of the first and second flanges, each respective reinforcement rib projecting outwardly from the first and second flanges in a direction away from the cavity”;
Sutti disclose reinforcement rib (6) is positioned at the forward end of the first flange (2) (paragraph 0052);
Sutti does not explicitly disclose the second flange (2) having the reinforcement rib (6);
Sutti disclose a plurality reinforcement ribs (6) are attached to the assembly to provide support to the flanges and the walls (figures 4-10; paragraphs 0014, 0021-022 and 0050-0052); 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second sidewall (2) by a rod support (6) in order to provide more support to both flanges, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, the mere duplication of the support rod on the second sidewall would provide the expected function of providing further support.
Accordingly, this argument is not persuasive and the final rejection is maintained. 

    PNG
    media_image1.png
    545
    821
    media_image1.png
    Greyscale

 


















/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        


/FAYE FRANCIS/           Primary Examiner, Art Unit 3725